Oliver, Chief Judge:
This appeal for reappraisement relates to certain cigarette lighters exported from Japan and entered at the port of San Francisco, Calif.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for these cigarette lighters is $1.86 per dozen ex-factory, plus packing, and I so hold.
Judgment will be rendered accordingly.